Citation Nr: 0708420	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an additional allowance of dependency and 
indemnity compensation for the veteran being 100 percent 
permanent and total for eight years or more.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to May 
1965.  The veteran is deceased and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

After review, the Board observes that further development is 
required prior to adjudicating the appellant's claim.  

During the appellant's Board hearing, she raised the issues 
of entitlement to an effective date earlier than July 31, 
1991, for the award of service connection for multiple 
sclerosis and whether there was clear and unmistakable error 
in a December 1988 rating decision in not adjudicating a 
claim of entitlement to service connection for multiple 
sclerosis.  These newly raised claims are inextricably 
intertwined with the claim for an additional allowance of 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1311a, as adjudication of the new claims may affect the 
length of time the veteran was rated permanently and totally 
disabled.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Thus, the earlier effective date and clear 
and unmistakable error claims should not be returned to the 
Board unless they are properly appealed.  See 38 C.F.R. 
§ 20.200.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the claims of 
entitlement to an effective date earlier 
than July 31, 1991, for the award of 
service connection for multiple sclerosis 
and whether there was clear and 
unmistakable error in a December 1988 
rating decision in not adjudicating a 
claim of entitlement to service connection 
for multiple sclerosis.  

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to an additional 
allowance of dependency and indemnity 
compensation for the veteran being 100 
percent permanent and total for eight 
years or more.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



